EXAMINER’S AMENDMENT
Applicant canceled claims 12 and 18.
In view of the amendment, previous 112(a) rejection on claims 1-17 and 19-21 is hereby withdrawn.
Due to the terminal disclaimers filed by applicant, previous double patenting rejection over claims of co-pending Application 16/453,798 in view of Montanari et al (WO’808) and previous double patenting rejection over claims of co-pending Application 16/453,808 in view of Montanari et al (WO’808) and Hermann et al’033 are hereby withdrawn.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sunit Talapatra (applicant’s attorney) on September 9, 2021.
The application has been amended as follows:

In Claim 13, line 1, change “claim 12” to --- claim 1 ---.
In Claim 14, line 1, change “claim 12” to --- claim 1 ---.
In Claim 15, line 1, change “claim 12” to --- claim 1 ---.
In Claim 21, line 1, change “claim 12” to --- claim 1 ---. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: As previously indicated, Montanari et al (WO’808) in view of Agerup et al (“NASHATM-the MONOGRAPH”) and Roux et al’697 does not teach or suggest instant crosslinked hyaluronic acid loaded onto and/or into a first population of non-ionic vesicles and a second population of cationic vesicles, wherein both the first and second populations of vesicles comprise micro- and/or nanoparticular vesicles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 9, 2021